       Case 1:20-cv-10671-JSR Document 25 Filed 01/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------- x
THE DASH GROUP LLC,                 :
                                    :                20-cv-10671 (JSR)
                                    :
        Petitioner,                 :
                                    :                         ORDER
                -v-                 :
                                    :
JPMORGAN CHASE and EDWYNA W         :
BROOKS d/b/a EW BROOKS BOOKS        :
LLC,                                :
                                    :
        Respondents.                :
----------------------------------- x

JED S. RAKOFF, U.S.D.J.

      For the reasons stated in the telephonic oral argument held

earlier today, see Transcript dated 1/25/2021, it is ordered that

respondent     JPMorgan     Chase    (“Chase”)    shall     not   sell,   assign,

transfer, dispose of, or otherwise interfere with any of petitioner’s

assets and/or monies being held in the Chase bank accounts of

petitioner pending the evidentiary hearing on petitioner’s motion

to vacate the restraining notice, now scheduled for Tuesday, February

16,   2021   at   9:30    a.m.,     provided,    however,    that     Chase   shall

immediately release to petitioner $29,521.42, which is to be used

by petitioner solely for the purpose of paying payroll.

      SO ORDERED.

Dated:       New York, NY
             January 25, 2021
